EXHIBIT 10.2

EXECUTION COPY

EQUIFAX INC.
2000 STOCK INCENTIVE PLAN
DEFERRED SHARE AWARD AGREEMENT

This Deferred Share Award Agreement (the “Agreement”) is dated as of
September 19, 2005, and is entered into between Equifax Inc., a Georgia
corporation (the “Company”), and Richard F. Smith (the “Employee”). This
Agreement represents the “restricted stock units” referenced in Sections
5(b)(i)(B) and 5(B)(iv)(A) of that certain Employment Agreement, effective as of
September 19, 2005, between the Company and the Employee (the “Employment
Agreement”).

In consideration of the mutual promises set forth below, the parties hereto
agree as follows.

1.     Grant of Deferred Shares.   Subject to the terms and conditions of this
Agreement and the Equifax Inc. 2000 Stock Incentive Plan (the “Plan”), the terms
of which are hereby incorporated herein by reference, effective as of the date
set forth above (the “Grant Date”), the Company hereby grants to the Employee
84,942 restricted stock units in the form of Deferred Shares under the Plan.
Capitalized terms used but not defined in this Agreement shall have the meaning
specified in the Plan.

2.     Vesting.   Subject to earlier vesting in accordance with Section 3 below,
the Deferred Shares shall vest on the date set forth below (such date specified
in this Section 2 or the earlier vesting date under Section 3 below is referred
to herein as the “Vesting Date”). Prior to the Vesting Date, the Deferred Shares
shall be nontransferable and, except as otherwise provided herein, shall be
forfeited upon the Employee’s termination of employment with the Company and its
Subsidiaries.

Vesting Date

 

 

 

Percentage of
Deferred Shares Vested

 

Three (3) years after Grant Date

 

 

100

%

 

 

The Committee which administers the Plan reserves the right, in its sole
discretion, to waive or reduce the vesting requirements, subject to compliance
with Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”).

3.     Death, Disability, Retirement or Change in Control.

(a)    Termination by Death or for Disability.   In the event the Employee dies
or becomes disabled while actively employed by the Company, all outstanding
unvested Deferred Shares shall immediately become vested and nonforfeitable as
of the date of the Employee’s death or termination as a result of his
“Disability” (as defined in the Employment Agreement).

(b)   Termination by Retirement.   If the Employee’s employment with the Company
is terminated by his Retirement (as defined in the Employment Agreement), all
outstanding unvested Deferred Shares shall immediately become vested and
nonforfeitable as of the date of the Employee’s Retirement.

(c)    Change in Control.   In the event a Change in Control (as defined in the
Plan) occurs while the Employee is employed by the Company, all of the Deferred
Shares awarded pursuant to this Agreement shall become vested and nonforfeitable
as of the date on which the Change in Control occurs.

(d)   Employment with a Subsidiary.   For purposes of this Section and
Section 11, employment with the Company includes employment with any Subsidiary
of the Company.


--------------------------------------------------------------------------------


4.     Settlement of Deferred Shares; Conversion to Common Shares.   The
Deferred Shares represent the unfunded obligation of the Company to deliver
Common Shares to the Employee upon lapse or waiver of the vesting requirements
set forth in Sections 2 and 3 above. Until such time, the Deferred Shares shall
be credited to a book entry account on behalf of the Employee. Unless the
Deferred Shares are forfeited prior to the Vesting Date as provided in Section 2
above, the Deferred Shares will be converted to actual Common Shares on the
later of (i) the Vesting Date, or (ii) if Code Section 409A applies, the
earliest date on which settlement can be made without violation of Code
Section 409A (as applicable, the “Conversion Date”). Common Shares will be
registered on the books of the Company in the Employee’s name as of the
Conversion Date and certificates (or appropriate evidence of ownership)
representing the unrestricted Common Shares will be delivered to the Employee
(or to a party designated by the Employee) as soon as practicable after the
Conversion Date.

5.     Dividends.   The Deferred Shares shall not entitle the Employee to
receive any cash dividends, stock dividends or other distributions paid with
respect to the Common Shares, except in circumstances where the distribution is
covered by Section 16 below.

6.     Tax Withholding Obligations.   The Employee shall be required to deposit
with the Company an amount of cash equal to the amount determined by the Company
to be required with respect to any withholding taxes, FICA contributions, or the
like under any federal, state, or local statute, ordinance, rule, or regulation
in connection with the vesting or settlement of the Deferred Shares. The
Employee may, subject to such conditions as the Committee shall require, elect
to have the Company withhold a number of Common Shares otherwise deliverable
having a Fair Market Value sufficient to satisfy the statutory minimum of all or
part of the Employee’s estimated total federal, state, and local tax obligations
associated with vesting or settlement of the Deferred Shares. The Company shall
not deliver any of the Common Shares until and unless the Employee has made the
deposit required herein or proper provision for required withholding has been
made.

7.     Restriction and Transferability.   Until the Deferred Shares are vested
as provided above, they may not be sold, transferred, pledged, assigned, or
otherwise alienated at any time. Any attempt to do so contrary to the provisions
hereof shall be null and void.

8.     Rights as Shareholder.   Except as provided in Section 5, the Employee
shall not have voting or any other rights as a shareholder of the Company with
respect to the Deferred Shares. Upon settlement of the Deferred Shares into
Common Shares, the Employee will obtain full voting and other rights as a
shareholder of the Company.

9.     Administration.   The Committee shall have the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation, and application of the Plan as are consistent therewith and to
interpret or revoke any such rules. All actions taken and all interpretations
and determinations made by the Committee shall be final and binding upon the
Employee, the Company, and all other interested persons. No member of the
Committee shall be personally liable for any action, determination, or
interpretation made in good faith with respect to the Plan or this Agreement.

10.   Effect on Other Employee Benefit Plans.   The value of the Deferred Shares
granted pursuant to this Agreement shall not be included as compensation,
earnings, salaries, or other similar terms used when calculating the Employee’s
benefits under any employee benefit plan sponsored by the Company or any
Subsidiary except as such plan otherwise expressly provides.

11.   No Employment Rights.   The award of the Deferred Shares pursuant to this
Agreement shall not give the Employee any right to remain employed by the
Company or a Subsidiary, nor shall it interfere with or restrict the Company’s
right to terminate the Employee’s employment at any time.

12.   Amendment.   This Agreement may be amended only by a writing executed by
the Company and the Employee which specifically states that it is amending this
Agreement. Notwithstanding the foregoing,

2


--------------------------------------------------------------------------------


this Agreement may be amended solely by the Committee by a writing which
specifically states that it is amending this Agreement, so long as a copy of
such amendment is delivered to the Employee, and provided that no such amendment
adversely affecting the rights of the Employee, hereunder may be made without
the Employee’s written consent. Without limiting the foregoing, the Committee
reserves the right to change, by written notice to the Employee, the provisions
of the Deferred Shares or this Agreement in any way it may deem necessary or
advisable to carry out the purpose of the grant as a result of any change in
applicable laws or regulations or any future law, regulation, ruling, or
judicial decision, provided that any such change shall be applicable only to
Deferred Shares which are then subject to restrictions as provided herein.
Notwithstanding anything herein to the contrary, the Committee may, without the
Employee’s consent, amend or interpret this Agreement to the extent necessary to
comply with Section 409A of the Code and Treasury regulations and guidance with
respect to such law.

13.   Notices.   Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of its Secretary. Any notice
to be given to Employee shall be addressed to the Employee at the address listed
in the Company’s records. By a notice given pursuant to this Section, either
party may designate a different address for notices. Any notice shall have been
deemed given when actually delivered.

14.   Severability.   If all or any part of this Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.

15.   Construction.   The restricted stock units are being issued in the form of
Deferred Shares pursuant to Section 7 (Deferred Shares) of the Plan and are
subject to the terms of the Plan. To the extent that any provision of this
Agreement violates or is inconsistent with an express provision of the Plan, the
Plan provision shall govern and any inconsistent provision in this Agreement
shall be of no force or effect.

16.   Adjustments to Deferred Shares.   The terms of this Agreement will be
adjusted as the Committee determines in its sole discretion in accordance with
Section 10 of the Plan, and any such adjustment shall be effective and final,
binding and conclusive for all purposes of this Agreement.

17.   Governing Law.   This Agreement will be governed by and enforced in
accordance with the laws of the State of Georgia.

18.   Transfer of Data.   In order to effectively administer Company’s global
compensation and benefit programs, the Company may transfer personal data from
the Employee’s employment file to a centralized repository controlled by the
Company in the United States of America. The Employee’s personal data in the
repository will be used solely for internal Company purposes. The Employee may
examine his or her employee information file should the Employee wish to do so.
By signing this Agreement, the Employee hereby provides consent to this transfer
and use of this data.

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement
effective as of the day and year first above written.

Employee

EQUIFAX INC.

/s/ RICHARD F. SMITH

 

/s/ KAREN H. GASTON

 

Richard F. Smith

Karen H. Gaston
Chief Administrative Officer

Date:

September 19, 2005

 

 

 

3


--------------------------------------------------------------------------------